Case 19-12122-KG Doc 206 Filed 10/16/19 Page1of1

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE F \_L E D
| g: 43
IN THE MATTER OF: ) pigact 16 AM
) CHAPTER 11 CLERK
T
FOREVER 21 RETAIL, INC., ) AUPTCY COUR
5 usenet OF DELAWARE
Debtor(s). ) CASE NO. 19-12127-KG |

REQUEST FOR NOTICE

PLEASE TAKE NOTICE, Pursuant to Bankruptcy Rules 2002, 3017, 9007, 9010 and 11 U.S.C.§342, request is hereby
made that all paper, pleadings, motions and applications served or required to be served in this case be given to and served upon

the following:

Chatham County Tax Commissioner
Attn: THERESA C. HARRELSON
Post Office Box 8324
Savannah, Georgia 31412-8324
Tel: 912.652.7109

PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the notices and papers referred to in
the Rules cited above, but also includes without limitation, orders and notices of any application, motion, pleading, request,
complaint or demand, whether formal or informal, whether written or oral, and whether conveyed by mail, telephone, telegraph,
telex or otherwise, which may affect the rights or interests, in any way of the Chatham County Tax Commissioner in the above-

captioned matter.

This 10 day of October, 2019. J) EVE

Daniel T. Powers
Chatham County Tax Commissioner

 

Chatham County Tax Commissioner
Attn: Theresa C. Harrelson

Post Office Box 8324

Savannah, GA 31412

Tel: 912.652.7109

Fax: 912.652.7101

 
